

Exhibit 10.2


ACCENTURE PLC 2010 EMPLOYEE SHARE PURCHASE PLAN
1.
Purpose of the Plan



The purpose of the Plan is to give Eligible Employees of the Company and its
Subsidiaries the ability to share in the Company’s future success. The Company
expects that it will benefit from the added interest which such Eligible
Employees will have in the welfare of the Company as a result of their increased
equity interest in the Company.
2.
Definitions



The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

(b)
Beneficial Owner: A “beneficial owner”, as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).

(c)
Board: The Board of Directors of the Company.

(d)
Change in Control: The occurrence of any of the following events:

(i)
any Person (other than (A) the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (B) any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company, representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

(ii)
during any period of twenty-four consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director nominated by any Person (other than the Board) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control under (i), (iii) or (iv) of this Section 2(d)) whose
election by the Board or nomination for election by the Company’s shareholders
has been approved by a vote of at least two-thirds of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

(iii)
the consummation of any transaction or series of transactions resulting in a
merger, consolidation or amalgamation, in which the Company is





--------------------------------------------------------------------------------

2

involved, other than a merger, consolidation or amalgamation which would result
in the shareholders of the Company immediately prior thereto continuing to own
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation; or
(iv)
the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(e)
Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.

(f)
Committee: The Compensation Committee of the Board.

(g)
Company: Accenture plc, a company incorporated under the laws of Ireland with a
registered number of 471706.

(h)
Compensation: A Participant’s compensation as defined from time to time by the
Committee in its sole discretion with respect to any Option or Offering Period
(it being understood that “Compensation” may be defined differently for
different Participants for purposes of the Plan). Except as otherwise defined by
the Committee from time to time in its sole discretion, “Compensation” shall (i)
include a Participant’s base salary, annual bonuses, commissions, overtime and
shift pay, in each case prior to reductions for pre-tax contributions made to a
plan or salary reduction contributions to a plan excludable from income under
Sections 125 or 402(g) of the Code, and (ii) exclude severance pay, stay-on
bonuses, long-term bonuses, retirement income, change in control payments,
contingent payments, income derived from share options, share appreciation
rights and other equity-based compensation and other forms of special
remuneration.

(i)
Effective Date: The date the Board and the shareholders of the Company approve
the Plan.

(j)
Eligible Employee: An individual who is eligible to participate in the Plan
pursuant to Section 5 of the Plan.

(k)
Fair Market Value: On a given date, (i) if there should be a public market for
the Shares on such date, the arithmetic mean of the high and low prices of the
Shares as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on any national securities exchange,
the arithmetic mean of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have been
reported on the Composite Tape of any national securities exchange or quoted on
the NASDAQ





--------------------------------------------------------------------------------

3

on such date, then the immediately preceding date on which sales of the Shares
have been so reported or quoted shall be used; and (ii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith.
(l)
Maximum Share Amount: Subject to applicable law, the maximum number of Shares
that a Participant may purchase on any given Purchase Date, as determined by the
Committee in its sole discretion.

(m)
Offering Date: The first date of an Offering Period.

(n)
Offering Period: A period of time established by the Committee from time to time
not to exceed 27 months. The Offering Period may be evidenced by such documents
as may be determined by the Committee in its sole discretion.

(o)
Option: A share option granted pursuant to Section 7 of the Plan.

(p)
Participant: An Eligible Employee who elects to participate in the Plan pursuant
to Section 6 of the Plan.

(q)
Participating Subsidiary: A Subsidiary of the Company that is selected to
participate in the Plan by the Committee in its sole discretion.

(r)
Payroll Deduction Account: An account to which payroll deductions of a
Participant, or other payments made by a Participant to the extent provided by
the Committee, are credited under Section 9(c) of the Plan.

(s)
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

(t)
Plan: The Accenture plc 2010 Employee Share Purchase Plan.

(u)
Plan Broker: A stock brokerage or other financial services firm designated by
the Committee in its sole discretion.

(v)
Purchase Date: The last date of an Offering Period, or such earlier date as
determined by the Committee in its sole discretion (subject to Section 21).

(w)
Purchase Price: The purchase price per Share, as determined pursuant to Section
8 of the Plan.

(x)
Shares: Class A ordinary shares of the Company.

(y)
Subsidiary: Any entity that, directly or indirectly, is controlled by the
Company, and any entity in which the Company has a significant equity interest,
in either case as determined by the Committee.





--------------------------------------------------------------------------------

4



3.
Shares Subject to the Plan



The total number of Shares which may be issued or transferred tinder the Plan is
45,000,000. The Shares may consist, in whole or in part, of unissued Shares or
previously issued Shares. The issuance or transfer of Shares pursuant to the
Plan shall reduce the total number of Shares available under the Plan.
4.
Administration



The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part as it determines. The Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors).
5.
Eligibility



Any individual who is an employee of the Company or of a Participating
Subsidiary is eligible to participate in the Plan, unless any such employee is
specifically excluded by the Committee (either individually or by reference to a
group or category of employees) from participation. Without limiting the
generality of the foregoing, the Committee may exclude from participation:
(a)
employees whose customary employment is twenty (20) hours or less per week
within the meaning of Section 423(b)(4)(B) of the Code;

(b)
employees whose customary employment is for not more than five (5) months in any
calendar year within the meaning of Section 423(b)(4)(C) of the Code;

(c)
employees who, if granted an Option would immediately thereafter own shares
possessing five percent (5%) or more of the total combined voting power or value
of all classes of shares of the Company or of its parent or Subsidiary
corporation within the meaning of Section 423(b)(3) of the Code. For purposes of
this Section 5(c), the rules of Section 424(d) of the Code shall apply in
determining share ownership of an individual, and Shares which the employee may
purchase under outstanding Options shall be treated as Shares owned by the
employee; and

(d)
employees who are highly compensated employees within the meaning of Section
414(q) of the Code.





--------------------------------------------------------------------------------

5



6.
Election to Participate



The Committee shall set forth procedures pursuant to which Eligible Employees
may elect to participate in a given Offering Period under the Plan (which may be
on different terms for different Eligible Employees or subgroups thereof).
7.
Grant of Option on Enrollment



With respect to an Offering Period, each Participant shall be granted an Option
to subscribe for or purchase (as of the Purchase Date) a number of Shares equal
to the lesser of (i) the Maximum Share Amount or (ii) the number determined by
dividing the amount accumulated in such Participant’s Payroll Deduction Account
during such Offering Period by the Purchase Price.
8.
Purchase Price



The Purchase Price at which a Share will be issued or sold for a given Offering
Period shall be established by the Committee (and may differ among Participants,
as determined by the Committee in its sole discretion), but shall in no event be
less than eighty-five percent (85%) of the lesser of:
(a)
the Fair Market Value of a Share on the Offering Date; or

(b)
the Fair Market Value of a Share on the Purchase Date.

9.
Payment of Purchase Price; Changes in Payroll Deductions; Issuance of Shares



Subject to Sections 10 and 11 of the Plan:
(a)
Payroll deductions (to the extent permitted by applicable local law) shall be
made on each day that a Participant is paid during an Offering Period. The
deductions shall be made at the Participant’s election as a percentage of the
Participant’s Compensation in one percent (1%) increments, from one percent (1%)
up to such maximum percentage of the Participant’s Compensation (or maximum
dollar amount) as is permitted by the Committee from time to time with respect
to such Participant (which maximum percentage or dollar amount may differ among
Participants). For a given Offering Period, payroll deductions shall commence on
the Offering Date and shall end on the related Purchase Date, unless sooner
altered or terminated as provided in the Plan.

(b)
Unless otherwise determined by the Committee, a Participant shall not change the
rate of payroll deductions once an Offering Period has commenced. The Committee
shall specify procedures by which a Participant may increase or decrease the
rate of payroll deductions for subsequent Offering Periods.

(c)
All payroll deductions made with respect to a Participant shall be credited to
the Participant’s Payroll Deduction Account under the Plan and shall be
deposited with the general funds of the Company, and, to the extent permitted by
applicable





--------------------------------------------------------------------------------

6

local law, no interest shall accrue on the amounts credited to such Payroll
Deduction Account. All payroll deductions received or held by the Company may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions, to the extent permitted by
applicable local law. Except to the extent provided by the Committee, a
Participant may not make any separate cash payments into such Participant’s
Payroll Deduction Account, and payment for Shares purchased under the Plan may
not be made in any form other than by payroll deduction.
(d)
On each Purchase Date, the Company shall apply all funds then in the
Participant’s Payroll Deduction Account to purchase Shares (in whole and/or
fractional Shares, as the case may be) pursuant to the Option granted on the
Offering Date for that Offering Period. In the event that the number of Shares
to be purchased by all Participants in any Offering Period exceeds the number of
Shares then available for issuance under the Plan, (i) the Company shall make a
pro rata allocation of the remaining Shares in as uniform a manner as shall be
practicable and as the Committee shall, in its sole discretion, determine to be
equitable and (ii) all funds not used to purchase Shares on the Purchase Date
shall be returned, without interest (to the extent permitted by applicable local
law), to the Participants.

(e)
As soon as practicable following the end of each Offering Period, the number of
Shares purchased by each Participant shall be deposited into an account
established in the Participant’s name with the Plan Broker. Unless otherwise
permitted by the Committee in its sole discretion, dividends that are declared
on the Shares held in such account shall be reinvested in whole or fractional
Shares.

(f)
[reserved]

(g)
The Participant shall have no interest or voting right in the Shares covered by
the Participant’s Option until such Option is exercised and the Shares in
question are registered in the name of the Participant.

10.
Withdrawal



Each Participant may withdraw from participation in respect of an Offering
Period or from the Plan under such terms and conditions as are established by
the Committee in its sole discretion. Upon a Participant’s withdrawal from
participation in respect of any Offering Period or from the Plan, all
accumulated payroll deductions in the Payroll Deduction Account shall be
returned, without interest (to the extent permitted by applicable local law), to
such Participant, and such Participant shall not be entitled to any Shares on
the Purchase Date or thereafter with respect to the Offering Period in effect at
the time of such withdrawal. Such Participant shall be permitted to participate
in subsequent Offering Periods pursuant to such terms and conditions established
by the Committee in its sole discretion.




--------------------------------------------------------------------------------

7



11.
Termination of Employment



A Participant shall cease to participate in the Plan upon the Participant’s
termination of employment for any reason. All payroll deductions credited to the
former Participant’s Payroll Deduction Account as of the date of such
termination shall be (a) in the event such termination is due to a transfer to a
Subsidiary, applied to the purchase of Shares on the next Purchase Date, or (b)
in the event such termination is due to any reason other than (a) above,
returned, without interest (to the extent permitted by applicable local law), to
such former Participant or to the former Participant’s designated beneficiary,
as the case may be, and such former Participant or beneficiary shall have no
future rights in any unexercised Options under the Plan, unless the Participant
again becomes an Eligible Employee.
12.
Adjustments Upon Certain Events



Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Options granted under the Plan:
(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person shall make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan, (ii) the
number or kind of Shares or other securities subject to outstanding Options,
(iii) the Purchase Price and/or (iv) any other affected terms of such Options.

(b)
Change in Control. In the event of a Change in Control, the Committee in its
sole discretion (but subject to Section 21) and without liability to any person
may terminate the then current Offering Period and take such other actions, if
any, as it deems necessary or desirable with respect to any Option as of the
date of the consummation of the Change in Control.

13.
Nontransferability



Options granted under the Plan shall not be transferable or assignable by the
Participant other than by will or by the laws of descent and distribution.
14.
No Right to Employment



The granting of an Option under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.




--------------------------------------------------------------------------------

8

15.
Amendment or Termination of the Plan



The Plan shall continue until the earliest to occur of the following: (a)
termination of the Plan by the Board, (b) issuance of all of the Shares reserved
for issuance under the Plan, or (c) the tenth anniversary of the Effective Date.
The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which (x) without the approval of the
shareholders of the Company, would (except as is provided in Section 12 of the
Plan) increase the total number of Shares reserved for the purposes of the Plan
or (y) without the consent of a Participant, would materially adversely affect
the rights of a Participant under any Option theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner and terminate any Offering Period (in whole or in part) as
it deems necessary to permit the granting of Options meeting the requirements of
the Code or other applicable laws.
16.
Tax Withholding



The Company shall have the right to withhold from a Participant such withholding
taxes as may be required by federal, state, local or other law, or to otherwise
require the Participant to pay such withholding taxes. Unless the Committee
specifies otherwise, a Participant may elect to pay a portion or all of such
withholding taxes by (a) delivery of Shares; provided that such Shares have been
held by the Participant for no less than six months (or such other period as
established from time to time by the Committee or generally accepted accounting
principles), or (b) having Shares equal to the minimum statutory withholding
rate withheld by the Company from any Shares that otherwise would have been
received by the Participant.
17.
International Participants



With respect to employees of the Company or any entity that, directly or
indirectly, is controlled by the Company, and any entity in which the Company
has a significant equity interest, in either case as determined by the
Committee, who reside or work outside the United States of America, the
Committee may, in its sole discretion, amend the terms of the Plan with respect
to such employees in order to conform such terms with the provisions of local
law, and the Committee may, where appropriate, establish one or more plans or
sub-plans to reflect such amended or varied provisions.
18.
Notices



All notices and other communications hereunder shall be in writing and hand
delivered or mailed by registered or certified mail (return receipt requested)
or sent by any means of electronic message transmission with delivery confirmed
(by voice or otherwise) to the Company in care of its General Counsel at:
Accenture plc
161 N. Clark Street, 23rd Floor
Chicago, Illinois 60601
Telecopy: (312) 652-0160
Attn: Corporate Secretary
 





--------------------------------------------------------------------------------

9

(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.
19.
Choice of Law



The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
20.
Effectiveness of the Plan



The Plan shall be effective as of the Effective Date.
21.
Code Section 409A



Notwithstanding other provisions of the Plan, no Option shall be granted,
deferred, accelerated, exercised, extended, paid out or modified under this
Plan, and the Committee shall not establish or modify any Offering Period or
Purchase Date, in a manner that would result in the imposition of an additional
tax under Section 409A of the Code upon a Participant. In the event that it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, any Option under the Plan may not be exercised at the time contemplated by
the terms of the Plan or the relevant Offering Period, as the case may be,
without causing the Participant holding such Option to be subject to taxation
under Section 409A of the Code, the Company will cause such Option to be
exercised on the first day that would not result in the Participant incurring
any tax liability under Section 409A of the Code. If pursuant to the provisions
of Section 409A of the Code any distribution or payment is required to be
delayed as a result of a Participant being deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
any such distributions or payments under the Plan shall not be made or provided
prior to the earlier of (A) the expiration of the six month period measured from
the date of the Participant’s separation from service (as defined under Section
409A of the Code) or (B) the date of the Participant’s death. The Company shall
use commercially reasonable efforts to implement the provisions of this Section
21 in good faith; provided that neither the Company, the Committee nor any of
the Company’s employees, directors or representatives shall have any liability
to Participants with respect to this Section 21.




